Title: To John Adams from Benjamin Lurvey, 12 June 1798
From: Lurvey, Benjamin
To: Adams, John



Amesbury June the 12th 1798

Addressof the Inhabitants of the Town of Amesbury to the President of the United States of America
at a time when Our Country appears to be thretned with all the Horrors of a war unless we yeild to the unjust demands of a haughty and might Nation who have been Intriguing and ploting us to divide and prevent us from uniting in Opposing their unreasonable Requests—
The Inhabitants of the Town of Amesbury have thought proper to present an address to you—and accordingly, at their Meeting held on the 11th day of June Instant, Directed us Respectfully to declare to you their firm and unshaken attachment to the Laws and Constitution of their Country and Likewise their Entire approbation of the Measures adapted by the Supream Executive of the Nation, in Respect to all foreign powers, and perticularly the french Nation—and to delore to you their Just Indignation and abhorrance, of all those, whether foreign or domestick, who have been Busing themselves in propogating an Opinion that the people and Goverment have Seperate Intrests—and at the Same Time to assure you that although they deprecate a war, which they have had the pleasure of hoping might be averted by your wise and prudent administration, yet Reposing the highest Confidence in your wisdom firmness and patriotism, they will Readily afford Every Support that is in their power to Contribute, for Carrying into Effect Such Measures as Shall be adopted by the Constituted authorities for the defence of the Country and for Securing our freedom and Independance.
Benjamin LurveyDaniel Currier Jun.Isaac WhittierSelectmen of Amesbury